Citation Nr: 1603794	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-38 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a circulatory disability, to include as due to herbicide exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2014 decision, the Board referred the issue of entitlement to service connection for coronary artery disease/ischemic heart disease to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Although the Appeals Management Center issued an October 11, 2014 memorandum indicating the same, it does not appear the AOJ has acted on this matter.  The issue is therefore referred to the AOJ for a second time.

The Veteran's bilateral hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).


FINDING OF FACT

In correspondence received by VA in both September and October 2014, the Veteran indicated his intent to withdraw his appeal as to entitlement to service connection for a circulatory disability.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his service-connection claim for a circulatory disability.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran has perfected an appeal of his service-connection claim for a circulatory disability.  On a September 2014 VA Form 21-4138 (Statement in Support of Claim), the Veteran specifically indicated a desire to withdraw this appeal from appellate status, stating "I wish to withdraw my claim for [a] circulatory disability, to include as due to herbicide exposure, or as secondary to service-connected post traumatic stress disorder (PTSD)."  Subsequently, in a letter dated October 20, 2014 and received by VA on October 27, 2014, the Veteran again contacted VA reiterating that it is his intent to withdraw the issue, and clarifying that the only issue currently on appeal is his service-connection claim for a bilateral hearing loss disability. 

The Board finds that the Veteran's September and October 2014 correspondence qualifies as a valid withdrawal of his appeal for entitlement to service-connection claim for a circulatory disability.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue, and it is dismissed.


ORDER

The appeal of entitlement to service connection for a circulatory disability, to include as due to herbicide exposure, or as secondary to service-connected PTSD is dismissed.
REMAND

The Board regrets having to remand the Veteran's bilateral hearing loss disability a second time.  However, this remand is necessary to afford the Veteran all consideration due to him under the law.  

In August 2012, the Veteran appeared for a VA audiological examination to assess the nature and etiology of his claimed bilateral hearing loss disability.  Although a current bilateral hearing loss disability for VA purposes was identified, the VA examiner opined against a relationship between the Veteran's disability and in-service acoustic trauma.  By way of rationale, the examiner simply stated her observation that the Veteran's hearing was normal at entrance and exit from service.  

In April 2014, the Board remanded the Veteran's appeal, determining that the August 2012 VA examiner's opinion was inadequate for adjudicatory purposes.  An addendum opinion from the August 2012 VA examiner was obtained in May 2014.  In pertinent part, the examiner indicated review of the claims folder, and acknowledged the Veteran's own assertions that he had hearing loss complaints from service to the present day.  The examiner nevertheless opined against a relationship, but again repeated her former observation that hearing was normal at entrance and exit from service, adding only that the Veteran's service treatment records included no documented decline in hearing acuity in either ear.  Upon review of the service treatment records, the Board observes that while it may be true that the Veteran did not experience a significant threshold shift in hearing acuity during service, the VA examiner offered no explanation as to why the lack of a threshold shift, or the presence of "normal" hearing loss upon separation is clinically significant in this inquiry-especially in light of the fact that service connection for a hearing loss disability may be awarded even if such disability did not manifest during service.  See 38 C.F.R. § 3.303(d).  On remand, the AOJ should obtain a new medical opinion that fully explains why the Veteran's current hearing loss disability is, or is not related to in-service acoustic trauma.  



Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from a physician with 
appropriate expertise, other than the August 2012 VA examiner, to determine the etiology of the Veteran's bilateral hearing loss disability.  A copy of the claims file should be made available, and reviewed by the physician.  Any clinical testing deemed necessary should be scheduled.

After review of the Veteran's claims file, to include his service treatment records, the physician should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service, from May 1965 to May 1968.  In providing an answer to this question, the examiner should consider the Veteran's assertions that he has experienced hearing loss since service, and assume as true that the Veteran experienced in-service acoustic trauma from bombs, aircraft engines, artillery, rifle fire, and helicopters during service as a communications specialist in Vietnam.  If it is more likely that the Veteran's current hearing loss disability is not related to his period of service, the physician should discuss why this is the case, to include the clinical significance of any "normal" in-service audiometric test results, if observed.  

2.  Readjudicate the issue on appeal.  If the benefit 
sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


